I concur. In so concurring I am not unmindful of the rule to the effect that, while a written record in an equity case may apparently show the preponderance of evidence in favor of a conclusion different from that reached by the trial judge, still the benefit of the doubt should be given to his conclusions where the imponderables, not revealed by the record, such as the manner and demeanor of the witnesses (very important indexes to credibility), might weigh in the scale sufficiently to reverse that apparent preponderance of the record. Where, however, the preponderance shown by the record is so great in favor of a conclusion different from that arrived at by the trial judge that the unrecorded parts of the trial could not reasonably be expected to change such apparent preponderance, or where, as in this case, some fact independent of any element which might affect the credibility of witnesses speaks eloquently of a wrong conclusion by the trial judge, the rule does not apply.
The independent fact I refer to is the great disparity in the values of the real estate exchanged and the comparative equality of the personal property exchanged. Both exchanges raise a belief, independently of any appraisement of the *Page 253 
credibility of any witness in the case, that the defendant was telling the truth when he said the exchange of personal property was to settle accounts between him and the plaintiff, and the transfer of his real estate — the extra property — was to place it beyond the reach of a wife insistent on the payment of back alimony.
MOFFAT, J., being disqualified, did not participate herein.